Citation Nr: 1225404	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction was later transferred to the RO in Reno, Nevada.

Pursuant to Veteran's request, a May 2012 Travel Board hearing was scheduled,         to which the Veteran failed to report. Given that he has not offered good cause explanation or requested a new hearing, his prior hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this case is warranted.

The Veteran's service treatment records (STRs) contain references to various sleep-related difficulties. In July 1975, the Veteran was evaluated for problems waking up in the morning, and sometimes sleeping for periods of 17 hours at a time, a problem that had lasted for two years. He experienced stomach cramps and headaches in the morning everyday when he did rise early. Also noted in a contemporaneous treatment record was trouble falling asleep as well as waking up, and inability to be woken up by an alarm clock or with the efforts of his spouse. The Veteran then reported that when awake he was sometimes tired, and sometimes would doze off when awake. He stated he had had several Article 15s (nonjudicial punishments) for coming in late. 

Thereafter, the Veteran was evaluated for possible narcolepsy. He underwent an EEG study, resulting in the impression of a normal awake and sleep EEG, with no correlation for brain damage or seizure disorder. He continued to undergo counseling with regard to sleep problems. 

A September 1975 military separation examination indicated, in part, "trouble getting to sleep," and "feels he cannot remember things for any appreciable length of time."

The Veteran underwent VA Compensation and Pension examination in       February 2012 for sleep apnea. Unfortunately, there is no express notation as to whether the examiner reviewed the contents of the claims file. 

Upon prompting, the VA examiner offered a March 2012 addendum opinion addressing the etiology of the Veteran's current diagnosed sleep apnea:

	The Veteran was in the U.S. Army and had constant sleep problems with 
	difficulty due to drinking coffee. At one point he was put in the stockades
	for one month, to await a grand court martial for being late. He was given 
	a chapter 13 and discharged with a "general under honorable conditions."
	The Veteran gained 80 pounds since the military and he was diagnosed
	with obstructive sleep apnea at [clinic name omitted] on October 9, 2005. 	Currently he cannot tolerate the C-PAP machine due to the mask. His current 
	sleep apnea condition is due to his 80-pound weight gain since the service
	and is not service-connected.

Whereas the foregoing opinion offers some clinical rationale, the Board has no definitive indication that the Veteran's claims file, particularly STRs, were directly reviewed. While a heading on the March 2012 addendum opinion states "claims file reviewed," the Board cannot be absolutely certain that this was the case under the circumstances explained below (and given also that said notation is located in such an area that it is included with the language of the original opinion request, not the opinion itself). The stated opinion rationale correlates near exactly with the Veteran's subjective reported medical history on the original February 2012             VA examination report. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion). Ideally, the complete documented medical history from service as well as the lay evidence of record should have been reviewed and discussed in formulating a medical opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007) (indicating that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

To ensure a sufficiently informed medical opinion, the Board finds that a supplemental opinion premised on a claims file review is in order.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the previous VA examiner for a supplemental opinion for a determination of the etiology of the Veteran's sleep apnea. The claims folder must be provided to and reviewed by the examiner, and a specific notation regarding such review should be made in the examination report. If the previous VA examiner is unavailable, then the Veteran should be afforded a new VA examination. The VA examiner should then provide an opinion with regard to whether the Veteran's diagnosed obstructive sleep apnea at least as likely as not (50 percent or greater probability) was incurred during military service, based upon the Veteran's own assertions of in-service symptomatology and the other competent lay evidence of record as well as the medical documentation of record (to particularly include citation to and discussion of the Veteran's service treatment records). Please also indicate consideration of the March 2012 VA medical opinion that addressed the subject of etiology.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.        If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


